Exhibit 10.1

 
EMPLOYMENT AGREEMENT
 
This Employment Agreement (the “Agreement”) is made and entered into as of March
11, 2016, and is deemed effective as of January 1, 2016, by and between Meridian
Waste Solutions, Inc. (the “Company”), a Corporation organized and existing
under the laws of the State of New York (the “Company”), and Jeffrey S. Cosman
(“Executive”).
 
RECITALS
 
WHEREAS, Executive is the current Chief Executive Officer and Chairman of the
Board of the Directors of the Company, employed pursuant to the Company’s
assumption of that certain employment agreement entered into between the Company
and Here to Serve Holding Corporation (the “Original Employment Agreement”) in
connection with the Company’s purchase of certain membership interests owned by
such corporation on October 17, 2014;
WHEREAS, Executive desires to continue his employment with the Company, and the
Company desires to continue Executive’s employment, on the terms and subject to
the conditions set forth in this Agreement.
 
In consideration of the mutual promises set forth in this Agreement the parties
hereto agree as follows:
 
ARTICLE I
 
Term of Employment
 
1.01 Subject to the provisions of Article V, and upon the terms and subject to
the conditions set forth herein, the Company will continue to employ Executive
for the period beginning, March 11, 2016 (the “Commencement Date”) and ending on
December 31, 2017, (the “Initial Term”). The Initial Term shall be automatically
renewed for successive consecutive one (1) year periods (each, a “Renewal Term”
and the Initial Term and Renewal Term are collectively referred to as the “term
of employment”) thereafter unless either party sends notice to the other party,
not more than 270 days and not less than 180 days before the end of the
then­existing term of employment, of such party’s desire to terminate the
Agreement at the end of the then­existing term, in which case this Agreement
will terminate at the end of the then­existing term. Executive will serve the
Company during the term of employment.
 
ARTICLE II
 
Duties
 
2.01 (a) During the term of employment, Executive will:
 
(i) Promote the interests, within the scope of his duties, of the Company and
devote his full working time and efforts to the Company’s business and affairs;
 
(ii) Serve as the Chairman of the Board of Directors of the Company and as Chief
Executive Officer of the Company; and
 
(iii) Perform the duties and services consistent with the title and function of
such office, including without limitation, those set forth in the By­Laws of the
Company.
 
(b) Executive shall serve at the Company’s principal headquarters located in its
current offices or those within a twenty (20) mile radius as determined by the
Company’s Board of Directors.
 
(c) Notwithstanding anything contained in clause 2.01(a)(i) above to the
contrary, nothing contained herein or under law shall be construed as preventing
Executive from (i) investing Executive’s personal assets in such form or manner
as will not require any services on the part of Executive in the operation or
the affairs of the companies in which such investments are made and in which his
participation is solely that of an investor; (ii) engaging (whether or not
during normal business hours) in any other professional, civic, or philanthropic
activities provided that Executive’s engagement does not result in a violation
of his covenants under this Section or Article VI hereof; or (iii) accepting
appointments to the boards of directors of other companies provided that the
Board of Directors of the Company reasonably approves of such appointments and
Executive’s performance of his duties on such boards does not result in a
violation of his covenants under this Section or Article VI hereof.
 
 

 
ARTICLE III
 
Base Compensation
 
3.01 The Company will compensate Executive for the duties performed by him
hereunder by payment of a base salary at the rate of FIVE HUNDRED TWENTY-FIVE
THOUSAND AND NO/100THS DOLLARS ($525,000.00) per annum (the “Base”), payable in
equal semimonthly installments, subject to customary withholding for federal,
state, and local taxes and other normal and customary withholding items. The
Base will be increased on January 1 of each year by five percent (5%) per annum
(which figure shall act as a surrogate for the service cost of living increases)
over the then­existing Base.
 
3.02 Reserved.
 
3.03 Cash Bonus. In addition to the Base, the Company shall pay to the Executive
a bonus determined by the relationship between the Company’s annual performance
and an annual target performance set each year by mutual agreement between the
Company and the Executive as follows:
% of Target
>150%
149-120%
119-100%
99-80%
79-60%
Under 60%
% of Base Salary
150%
149-120%
119-100%
60%
30%
0%

 
3.04 Stock Bonus. During each calendar year of this Agreement, Executive shall
be entitled to an annual bonus, payable in restricted common stock of the
Company in accordance with the Company’s 2016 Equity and Incentive Plan and
subject to the restrictions contained therein and/or in any Restricted Stock
Agreement between Executive and the Company, based upon (i) acquisitions by the
Company or its subsidiaries of substantially all the assets of existing
businesses or of controlling interests in existing business entities (ii) equity
or debt financings (collectively, the “Major Transactions”). The bonus shall be
calculated as of January 15th of each year of this Agreement based upon the
Major Transactions which took place in the immediately preceding calendar year.
The bonus shall be calculated as follows: The dollar value of the bonus shall be
calculated by multiplying the sum of the purchase prices and/or proceeds of all
Major Transactions during the immediately preceding year by .06. The dollar
value of such bonus shall then be divided by the average closing bid price of
the common stock of the Company (the “Common Stock”) in the principal market on
which the Common Stock is traded, for the five (5) consecutive trading days
ending on the last trading day of the previous calendar year. The resulting
calculation shall be the number of restricted common shares of the Company which
shall be issued to the Executive. The calculations described above shall be made
by no later than January 15th of the year following the calendar year for which
the calculations are based and the shares shall be issued to the Executive
within 15 days of the calculation having been completed.
 
ARTICLE IV
 
Reimbursement and Employment Benefits
 
4.01 Health and Other Medical. Executive shall be eligible to participate in all
health, medical, dental, and life insurance employee benefits as are available
from time to time to other key executive employees (and their families) of the
Company, including a Life Insurance Plan, Medical and Dental Insurance Plan, and
a Long Term Disability Plan (the “Plans”), the terms of which are set forth on
Schedule 4.01. The Company shall pay all premiums with respect to such Plans. To
the extent that such reimbursement is deemed to be includable in Executive’s
gross income, the Company shall pay to the Executive the Tax Effect (as defined
herein) of such sum (e.g., if the reimbursement is $1000.00, then the Company
would pay to the Executive the sum of $666.67, which is $1000 divided by the Tax
Effect (assuming a 40% rate), and subtracting the amount reimbursed). “Tax
Effect” shall mean the quotient of the amount reimbursed divided by 0.54.
 
 

 
4.02 Vacation. Executive shall be entitled to five (5) weeks of vacation and
twelve (12) personal days per year, to be taken in such amounts and at such
times as shall be mutually convenient for Executive and the Company. Any time
not taken by Executive in one year shall be carried forward to subsequent years.
If all such vacation and personal time to which Executive is entitled is not
taken by Executive before the termination of this Agreement, Executive shall be
entitled to be reimbursed upon termination (for any reason) for such lost time
in accordance with the Base then in effect.
 
4.03 Performance­Enhancing Items. Executive shall be entitled to receive from
the Company (a) an annual car allowance up to Twelve Thousand Dollars
($12,000.00) per annum, and (b) reimbursement by the Company for home office
expenses including without limitation the purchase and maintenance of a home
computer with linkup facilities to the Company, a home facsimile, printer and
scanner, interconnection of two telephone or cable connections to the Internet,
laptop computer, portable mobile phone, together with any charges for the use
thereof. To the extent that any and all such reimbursements or payments by the
Company are includable in Executive’s gross income, then the Company shall, on
or before June 1 of the year after the payment is made, pay the Tax Effect
thereof to the Executive.
 
4.04 Reimbursable Expenses. The Company shall in accordance with its standard
policies in effect from time to time reimburse Executive for all reasonable
outof­pocket expenses actually incurred by him in the conduct of the business of
the Company including business class air travel for flights of 4 hours or more,
quality hotels and rental cars, entertainment and similar executive expenditures
provided that Executive submits all substantiation of such expenses to the
Company on a timely basis in accordance with such standard policies.
 
4.05 Savings Plan. Executive will be eligible to enroll and participate, and be
immediately vested in, all Company savings and retirement plans, including any
401(k) plans. To the extent permissible by law, the Company shall match in cash
fifty percent (50%) of all of Executive’s contributions to such plan or plans.
To the extent that any and all such reimbursements or payments by the Company
are includable in Executive’s gross income, then the Company shall, on or before
June 1 of the year after the payment is made, pay the Tax Effect thereof to the
Executive.
4.06 Life Insurance. The Company shall pay all premiums for Executive to receive
on his life (a) term life insurance premiums paid by Executive on his own life,
provided that the life insurance proceeds do not exceed 300% of Executive’s
previous year’s Base and Bonus and (b) split dollar life insurance in the face
amount of $1 million, it being understood that Executive may designate the
beneficiary (or beneficiaries) of such policies. To the extent that any and all
such reimbursements or payments by the Company are includable in Executive’s
gross income, then the Company shall, on or before June 1 of the year after the
payment is made, pay the Tax Effect thereof to the Executive.
 
4.07 Directors and Officers Liability Insurance. The Company will provide
liability insurance coverage protecting Executive and his estate, to the extent
permitted by law against suits by fellow employees, shareholders and third
parties and criminal and regulatory investigations arising out of any alleged
act or omission occurring with the course and scope of Executive’s employment
with the Company. Such insurance will be in an amount not less than two million
dollars.
 
4.08 Financial Planning. The Company shall reimburse Executive for all legal,
and accounting costs, fees, and expenses incurred each year by Executive in
connection with (a) income tax preparation and (b) estate planning, provided
that the aggregate annual expenses to be reimbursed shall not exceed Ten
Thousand Dollars ($10,000.00). To the extent that any and all such
reimbursements or payments by the Company are includable in Executive’s gross
income, then the Company shall, on or before June 1 of the year after the
payment is made, pay the Tax Effect thereof to the Executive.
 
4.09 Legal Costs. The Company shall reimburse Executive for all of his
reasonable legal costs, fees, and expenses incurred in connection with the
preparation and negotiation of this Agreement, such reimbursable sum of fees not
to exceed Five Thousand Dollars ($5,000.00). To the extent that any and all such
reimbursements or payments by the Company are includable in Executive’s gross
income, then the Company shall, on or before June 1 of the year after the
payment is made, pay the Tax Effect thereof to the Executive.
 
 

 
4.10 Outplacement. In the event of the termination of this Agreement for any
reason except for Cause, the Company shall pay the reasonable costs of an
outplacement agency designated by Executive for a one (1) year period.
 
ARTICLE V
 
Termination
 
5.01 Automatic. This Agreement shall be automatically terminated upon the first
to occur of the following (a) the Company’s termination pursuant to section
5.02, (b) the Executive’s termination pursuant to section 5.03 or (c) the
Executive’s death.
 
5.02 By the Company. This Agreement may be terminated by the Company upon
written notice to the Executive upon the first to occur of the following:
 
(a) Disability. Upon the Executive’s Disability (as defined herein). The term
“Disability” shall mean the Executive cannot perform the essential functions of
the position with or without reasonable accommodations.
 
(b) Cause. Upon the Executive’s commission of Cause (as defined herein). The
term “Cause” shall mean the following:
 
(i)        Any willful violation by Executive of any material provision of this
Agreement (including without
 
limitation Sections 6.01 and 6.02 hereof) causing demonstrable and serious
injury to the Company, upon written notice of same by the Company describing in
detail the breach asserted and stating that it constitutes notice pursuant to
this Section 5.02(b)(i), which breach, if capable of being cured, has not been
cured within sixty (60) days after such notice or such longer period of time if
Executive proceeds with due diligence not later than ten (10) days after such
notice to cure such breach.
 
ii)        Embezzlement by Executive of funds or property of the Company;
 
(iii) Fraud or willful misconduct on the part of Executive in the performance of
his duties as an employee of the Company, or gross negligence on the part of
Executive in the performance of his duties as an employee of the Company causing
demonstrable and serious injury to the Company, provided that the Company has
given written notice of such breach which notice describes in detail the breach
asserted and stating that it constitutes notice pursuant to this Section
5.02(b)(iii), and which breach, if capable of being cured, has not been cured
within sixty (60) days after such notice or such longer period of time if
Executive proceeds with due diligence not later than ten (10) days after such
notice to cure such breach; or
 
(iv) A felony conviction of Executive under the laws of the United States or any
state (except for any conviction based on a vicarious liability theory and not
the actual conduct of the Executive).
 
Upon a termination for Cause, the Company shall pay Executive his Base and
benefits including vacation pay through the date of termination of employment;
and Executive shall receive no severance under this Agreement.
5.03 By the Executive. This Agreement may be terminated by the Executive upon
written notice to the Company upon the first to occur of the following:
 
(a) Change in Control. Upon the occurrence of a “Change in Control” (as defined
herein) of the Company. The term “Change in Control” shall mean any of the
following: (i) a replacement of more than one half of the Board of Directors of
the Company, (ii) a sale of more than one half of the voting securities of the
Company (or the entity ultimately owning or controlling such Company) or the
sale or exchange of all or substantially all of the assets of either such
Company, (iii) a merger or consolidation involving either such entity where the
entity is not the survivor in such merger or consolidation (or the entity
ultimately owning or controlling such entity), (iv) a liquidation, winding up,
or dissolution of either such entity or (v) an assignment for the benefit of
creditors, foreclosure sale, voluntary filing of a petition under the Bankruptcy
Reform Act of 1978, or an involuntary filing under such act which filing is not
stayed or dismissed within 45 days of filing.
 
 

 
(b) Constructive Termination. Upon the occurrence of a “Constructive
Termination” (as defined herein) by the Company. The term “Constructive
Termination” shall mean any of the following:
 
(i) Any breach by the Company of any material provision of this Agreement,
including, without limitation, the assignment to the Executive of duties
inconsistent with his position specified in Section 2.01 hereof or any breach by
the Company of such Section, which is not cured within 60 days after written
notice of same by Executive, describing in detail the breach asserted and
stating that it constitutes notice pursuant to this Section 5.03;
 
(ii) Relocation of Executive’s offices in excess of 20 miles from its current
headquarters office location; or
 
(iii) A substantial and continued reduction in the level of support, services,
staff, secretarial resources, office space, and accoutrements below that which
is reasonably necessary for the performance of Executive’s duties hereunder,
consistent with that of other key executive employees.
 
5.04 Consequences of Termination. Upon any termination of Executive’s employment
with the Company, except for a termination for Cause, the Executive shall be
entitled to (a) a payment equal to the greater of (i) five (5) years’ worth of
the then­existing Base and the last year’s Bonus (the “Severance”) and (b)
retain the benefits set forth in Article IV for the balance of the term. If the
Severance is equal to the amount set forth in clause (ii), the Company shall
also pay to Executive in a timely fashion any excise and other penalties and
taxes as a result of section 280G of the Internal Revenue Code of 1986 as
amended (or such replacement or successor provision and applicable state law
counterpart). The Severance shall be paid, at Executive’s option, either (x) in
a lump sum upon termination with such payments discounted by the U.S. Treasury
rate most closely comparable to the applicable time period left in the Agreement
or (y) as and when normal payroll payments are made (except in the case of the
Bonus which shall be payable in a lump sum between January 1 and January 10 of
each year). As a condition to the Company’s obligation to pay said Severance,
Executive shall execute a comprehensive release of any and all claims that
Executive may have against the Company (excluding any claims for the Company to
pay or provide Accrued Obligations and Severance Benefits) (Release of Claims)
within twenty one (21) days of the effective date of termination of employment,
and Executive shall not revoke said release in writing within seven (7) days of
execution.
 
ARTICLE VI
 
Covenants
 
6.01 Executive shall treat as confidential and keep secret the affairs of the
Company and shall not at any time during the term of employment or for a period
of five years thereafter, without the prior written consent of the Company,
divulge, furnish, or make known or accessible to, or use for the benefit of,
anyone other than the Company and its subsidiaries and affiliates any
information of a confidential nature relating in any way to the business of the
Company or its subsidiaries or affiliates or their clients and obtained by him
in the course of his employment hereunder. provided, however, that confidential
information of the Company shall not include any information known or available
generally to the public (other than as a result of unauthorized disclosure by
Executive).
 
6.02 All records, papers, and documents kept or made by Executive relating to
the business of the Company or its subsidiaries or affiliates or their clients
shall be and remain the property of the Company.
 
6.03 Following the termination of Executive’s employment hereunder for any
reason except for those set forth in section 5.03 in which event this section is
inapplicable, Executive shall not for a period of twelve (12) months from such
termination, solicit any employee of the Company to leave such employ to enter
the employ of Executive or of any person, firm, or Company with which Executive
is then associated (except solicitation by general means such as newspapers).
 
 

 
6.04 If at the time of enforcement of any provision of this Agreement, a court
shall hold that the duration, scope, or area restriction of any provision hereof
is unreasonable under circumstances now or then existing, the parties hereto
agree that the maximum duration, scope, or area reasonable under the
circumstances shall be substituted by the court for the stated duration, scope,
or area.
 
6.05 Executive acknowledges that any breach by him of the provisions of this
Article VI of this Agreement shall cause irreparable harm to the Company and
that a remedy at law for any breach or attempted breach of Article VI of this
Agreement will be inadequate, and agrees that, notwithstanding Article VIII
hereof, the Company shall be entitled to exercise all remedies available to it,
including specific performance and injunctive and other equitable relief, in the
case of any such breach or attempted breach.
 
6.06 The Company represents and warrants that this Agreement has been duly
authorized, executed, and delivered on behalf of the Company and that this
Agreement represents the legal, valid, and binding obligation of the Company and
does not conflict with any other agreement binding on the Company.
 
ARTICLE VII
 
Assignment
 
7.01 This Agreement shall be binding upon and inure to the benefit of the
successors and assigns of the Company without relieving the Company of its
obligations hereunder. Neither this Agreement nor any rights hereunder shall be
assignable by Executive and any such purported assignment by him shall be void.
 
 
 
 
 
ARTICLE VIII
 
Entire Agreement
 
8.01 This Agreement constitutes the entire understanding between the Company and
Executive concerning his employment by the Company or subsidiaries and
supersedes any and all previous agreements between Executive and the Company or
any of its affiliates or subsidiaries concerning such employment, including,
without limitation, the Original Employment Agreement. Each party hereto shall
pay its own costs and expenses (including legal fees) except as otherwise
expressly provided herein incurred in connection with the preparation,
negotiation, and execution of this Agreement. This Agreement may not be changed
orally, but only in a written instrument signed by both parties hereto.
 
ARTICLE IX
 
Applicable Law. Miscellaneous
 
9.01 This Agreement shall be governed by and construed in accordance with the
laws of the State of Georgia. All actions brought to interpret or enforce this
Agreement shall be brought in courts located in Cobb County, Georgia.
 
9.02 In addition to all other rights and benefits under this Agreement, each
party agrees to reimburse the other for, and indemnify and hold harmless such
party against, all costs and expenses (including attorney’s fees) incurred by
such party (whether or not during the term of this Agreement or otherwise), if
and to the extent that such party prevails on or is otherwise successful on the
merits with respect to any action, claim, or dispute relating in any manner to
this Agreement or to any termination of this Agreement or in seeking to obtain
or enforce any right or benefit provided by or claimed under this Agreement,
taking into account the relative fault of each of the parties and any other
relevant considerations.
 
 

 
9.03 The Company shall indemnify and hold harmless Executive to the full extent
authorized or permitted by law with respect to any claim, liability, action, or
proceeding instituted or threatened against or incurred by Executive or his
legal representatives and arising in connection with Executive’s conduct or
position at any time as a director, officer, employee, or agent of the Company
or any subsidiary thereof. The Company shall not change, modify, alter, or in
any way limit the existing indemnification and reimbursement provisions relating
to and for the benefit of its directors and officers without the prior written
consent of the Executive, including any modification or limitation of any
directors and officers liability insurance policy.
 
9.04 No waiver by either party hereto at any time of any breach by the other
party hereto of, or compliance with, any condition or provision of this
Agreement to be performed by such other party shall be deemed a continuing
waiver or a waiver of any similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, express or implied, with respect to the subject matter hereof have
been made by either party hereto which are not set forth expressly in this
Agreement.
 
9.05 The invalidity or unenforceability of any provision or provisions of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, which shall remain in full force and effect.
9.06 This Agreement may be executed in several counterparts, each of which shall
be deemed to be an original and all of which together shall constitute one and
the same instrument.
 
9.07 The section headings contained in this Agreement are inserted for reference
purposes only and shall not affect the meaning or interpretation of this
Agreement.
 
 
 
IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first written above.
 
 
Company:
 
MERIDIAN WASTE SOLUTIONS, INC.
 
 
By: /S/ Jeffrey Cosman 
      Name: Jeffrey Cosman
      Title: Chief Executive Officer
 
 
 
Executive:
 
 
/S/ Jeffrey Cosman 
JEFFREY COSMAN, individually

 

 
 
 
